Exhibit 10.1

Execution Version

JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of August 2, 2010 (this “Agreement”), by and
among each lender signatory hereto (each a “New Term Lender” and collectively
the “New Term Lenders”), NTELOS Inc., a Virginia corporation (“Borrower”), the
Subsidiary Guarantors, and JPMorgan Chase Bank, N.A. (“JPM”), as Administrative
Agent and Collateral Agent.

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of August 7,
2009 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; terms defined therein, unless otherwise
defined herein, being used herein as therein defined), by and among the
Borrower, the Subsidiary Guarantors named therein, the Lenders party thereto
from time to time, and JPM as Administrative Agent and Collateral Agent; and

WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower
may obtain New Term Commitments by entering into one or more Joinder Agreements
with the New Term Lenders.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each New Term Lender party hereto hereby agrees to commit to provide its
respective New Term Commitment to provide a New Term Loan (the “Series A New
Term Loan”) to Borrower in the amount set forth for such New Term Lender on
Schedule A annexed hereto, on the terms and subject to the conditions set forth
below:

Each New Term Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes Administrative Agent and Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement and the other Loan Documents as are delegated to
Administrative Agent and Collateral Agent by the terms thereof, together with
such powers as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a New Term Lender.



--------------------------------------------------------------------------------

Each New Term Lender hereby agrees to make its New Term Commitment on the
following terms and conditions:

 

1. Applicable Margin. The Applicable Margin for each Series A New Term Loan
shall mean, as of any date of determination, (a) in the case of Base Rate
Advances, 2.75% per annum, and (b) in the case of Eurodollar Rate Advances,
3.75% per annum.

 

2. Principal Payments. Borrower shall make principal payments on the Series A
New Term Loans in installments on the dates and in the amounts set forth below:

 

Payment Date

   Scheduled
Repayment of
Series A New Term Loans

December 31, 2010

   $ 312,500

March 31, 2011

   $ 312,500

June 30, 2011

   $ 312,500

September 30, 2011

   $ 312,500

December 31, 2011

   $ 312,500

March 31, 2012

   $ 312,500

June 30, 2012

   $ 312,500

September 30, 2012

   $ 312,500

December 31, 2012

   $ 312,500

March 31, 2013

   $ 312,500

June 30, 2013

   $ 312,500

September 30, 2013

   $ 312,500

December 31, 2013

   $ 312,500

March 31, 2014

   $ 312,500

June 30, 2014

   $ 312,500

September 30, 2014

   $ 312,500

December 31, 2014

   $ 312,500

March 31, 2015

   $ 312,500

June 30, 2015

   $ 312,500

Termination Date

   $ 119,062,500

 

3. Voluntary and Mandatory Prepayments. Scheduled installments of principal of
the Series A New Term Loans set forth above shall be reduced in connection with
any voluntary or mandatory prepayments of the Series A New Term Loans in
accordance with Section 2.06 of the Credit Agreement; provided that the final
installment payable by Borrower in respect of the Series A New Term Loans on
such date shall be in an amount, if such amount is different from the amount
specified above, sufficient to repay all amounts owing by Borrower under the
Credit Agreement with respect to the Series A New Term Loans.



--------------------------------------------------------------------------------

4. Other Fees. Borrower agrees that each New Term Lender may deduct from the
proceeds of the Series A New Term Loan made by such New Term Lender a fee equal
to 0.25% of the Series A New Term Loan commitment of such New Term Lender as set
forth on Schedule A hereto.

 

5. Proposed Borrowing. This Agreement represents Borrower’s request to borrow
Series A New Term Loans from the New Term Lenders as follows (the “Proposed
Borrowing”):

 

  a. Business Day of Proposed Borrowing: August 2, 2010 (the “Series A New Term
Loan Closing Date”)

 

  b. Amount of Proposed Borrowing: $125,000,000.00

 

 c.     Interest rate option:

  X   a.   Base Rate Loan(s)   ¨   b.  

Eurodollar Rate Loans

with an initial Interest

Period of          month(s)

Each New Term Lender severally agrees, on the terms and conditions set forth in
this Agreement and the Credit Agreement, to make a single advance of the Series
A New Term Loan to the Borrower on the Series A New Term Loan Closing Date in
the amount of its New Term Commitment, less the fee retained by such New Term
Lender pursuant to Section 4 hereof.

 

6. Reserved.

 

7. Credit Agreement Governs. Except as set forth in this Agreement, Series A New
Term Loans shall otherwise be subject to the provisions of the Credit Agreement
and the other Loan Documents. The commitments set forth on Schedule A hereto
shall constitute New Term Commitments under the Credit Agreement.

 

8. Borrower’s Certifications. By its execution of this Agreement, the
undersigned officer, to the best of his or her knowledge, and Borrower hereby
certify that:

 

  i. The representations and warranties contained in the Credit Agreement and
the other Loan Documents are true and correct in all material respects on and as
of the date hereof to the same extent as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date;



--------------------------------------------------------------------------------

  ii. No event has occurred and is continuing or would result from the
consummation of the Proposed Borrowing contemplated hereby that would constitute
a Default or an Event of Default;

 

  iii. Borrower has performed in all material respects all agreements and
satisfied all conditions which the Credit Agreement provides shall be performed
or satisfied by it on or before the date hereof;

 

  iv. The Interest Coverage Ratio, calculated by taking into account EBITDA for
the four Fiscal Quarter period most recently then ended for which financial
statements have been delivered pursuant to Section 5.03(b)(iii) or (c)(ii) of
the Credit Agreement and Consolidated Debt for Borrowed Money of the Borrower
and its Subsidiaries as of the day of such Proposed Borrowing and after giving
effect to the applicable Proposed Borrowing, shall be not less than the level
set forth with respect thereto in Section 5.04(b) of the Credit Agreement; and

 

  v. The Leverage Ratio, calculated by taking into account EBITDA for the four
Fiscal Quarter period most recently then ended for which financial statements
have been delivered pursuant to Section 5.03(b)(iii) or (c)(ii) of the Credit
Agreement and Consolidated Debt for Borrowed Money of the Borrower and its
Subsidiaries as of the day of such Proposed Borrowing and after giving effect to
the applicable Proposed Borrowing, shall be not more than 3.75 to 1.00.

 

9. Borrower Covenants. By its execution of this Agreement, Borrower hereby
covenants that:

 

  i. Borrower shall deliver or cause to be delivered a legal opinion of Troutman
Sanders LLP, together with all other documents reasonably requested by
Administrative Agent in connection with this Agreement;

 

  ii. Borrower shall deliver a solvency certificate in substantially the form of
Exhibit H to the Credit Agreement from the chief financial officer of the
Borrower, attesting to the solvency of the Borrower and its Subsidiaries, taken
as a whole, before and after giving effect to the Proposed Borrowing;

 

  iii. The Loan Parties shall deliver a closing certificate substantially in the
form of Exhibit J to the Credit Agreement, certifying that the information
delivered to the Administrative Agent and the Lenders on the Closing Date has
not changed, or, if such information has changed, setting forth and certifying
as to such changes;

 

  iv. Borrower shall deliver an officers’ certificate with calculations (in
reasonable detail) demonstrating (a) compliance with the Interest Coverage Ratio
test described in Section 5.04(b) of the Credit Agreement and (b) a Leverage
Ratio of not more than 3.75 to 1.00;



--------------------------------------------------------------------------------

  v. Each Loan Party shall have executed and delivered to the Administrative
Agent a reaffirmation of liens and, in the case of the Subsidiary Guarantors,
guarantees in form and substance reasonably satisfactory to the Administrative
Agent;

 

  vi. The Administrative Agent shall have received the results of a recent lien
search in each relevant jurisdiction with respect to the Borrower and its
Subsidiaries, and such search shall reveal no liens on any of the assets of the
Borrower and its Subsidiaries except for liens permitted by the Credit
Agreement; and

 

  vii. Borrower shall deliver (a) a modification to the Mortgage in form and
substance reasonably satisfactory to the Administrative Agent and (b) an
endorsement to the Mortgage Policy.

 

10. Certain Amendments. Pursuant to Section 2.17 of the Credit Agreement, in
order to effect the provisions of this Agreement, the Administrative Agent, the
Borrower and each New Term Lender hereby that the Credit Agreement is hereby
amended as follows:

i. Section 1.01 of the Credit Agreement is hereby amended by (x) deleting the
word “and” immediately before clause (b) of the definition of “Applicable
Margin”, and (y) inserting the following at the end of clause (b) thereof: “and
(c) in respect of New Term Loans constituting Series A New Term Loans, 2.75% per
annum for Base Rate Advances and 3.75% per annum for Eurodollar Rate Advances”.

ii. Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in appropriate alphabetical order:

“New Term Loan Information Memorandum” means the information memorandum dated
July 2010 used in connection with the syndication of the Series A New Term
Loans.

“Series A New Term Lender” means each New Term Lender identified as such the
Series A New Term Loan Joinder Agreement, and each other Lender from time to
time holding Series A New Term Loans.

“Series A New Term Loan Joinder Agreement” means the Joinder Agreement dated as
of August 2, 2010 among the Borrower, the lenders signatory thereto, the
Administrative Agent and the Collateral Agent.

“Series A New Term Loans” means the New Term Loans in an aggregate principal
amount of $125,000,000 incurred by the Borrower pursuant to the Series A New
Term Loan Joinder Agreement.



--------------------------------------------------------------------------------

“Series A New Term Note” means a promissory note of the Borrower payable to any
Series A New Term Lender, in substantially the form of Exhibit A-3 hereto,
evidencing the indebtedness of the Borrower to such Lender resulting from the
Series A New Term Loans made by such Lender, as amended.

iii. Section 2.02(c)(ii) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

“(ii) the Term B Advances and the Series A New Term Loans that are Eurodollar
Rate Advances may not be outstanding as part of more than ten separate
Borrowings, collectively, and the Revolving Credit Advances that are Eurodollar
Rate Advances may not be outstanding as part of more than five separate
Borrowings”.

iv. Section 2.06(a) of the Credit Agreement is hereby amended by inserting the
following at the end thereof: “Each such prepayment of any Series A New Term
Loans shall be applied to the installments thereof on a pro rata basis.”.

v. Section 2.11(f) of the Credit Agreement is hereby amended by inserting the
phrase “and any Series A New Term Loans” immediately after the reference to
“Term B Facility” contained in the last paragraph thereof.

vi. Section 2.16(a) of the Credit Agreement is hereby amended by amending and
restating the penultimate sentence thereof as follows: “The Borrower agrees that
upon notice by any Lender Party to the Borrower (with a copy of such notice to
the Administrative Agent) to the effect that a promissory note or other evidence
of indebtedness is required or appropriate in order for such Lender Party to
evidence (whether for purposes of pledge, enforcement or otherwise) the Advances
owing to, or to be made by, such Lender Party, the Borrower shall promptly
execute and deliver to such Lender Party, with a copy to the Administrative
Agent, a Revolving Credit Note, a Term B Note and a Series A New Term Note, as
applicable, in substantially the form of Exhibits A-1, A-2 and A-3 hereto,
respectively, payable to such Lender Party in a principal amount equal to the
Revolving Credit Commitment, the Term B Commitment, and Series A New Term Loans,
respectively, of such Lender Party.”

vii. Section 4.01(h) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“Accuracy of Information. Neither the Information Memorandum, the New Term Loan
Information Memorandum nor any other information, exhibit or report (other than
projections and forecasted financial statements and second quarter 2010
estimates of financial performance) furnished by or on behalf of any Loan Party
to any Agent or any Lender Party in connection with the negotiation and
syndication of the Loan Documents or pursuant to the terms of the Loan
Documents, taken as a whole collectively with all information previously
furnished, contained when furnished (or, (x) in the case of the Information



--------------------------------------------------------------------------------

Memorandum, as of the date of this Agreement, or (y) in the case of the New Term
Loan Information Memorandum, as of the date of the Joinder Agreement applicable
thereto) any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein in light of the circumstances
under which they were made not misleading.”

viii. Section 7.05(c) of the Credit Agreement is hereby amended by (x) deleting
in its entirety that portion of the first sentence thereof commencing at clause
(iv) and continuing through the end of such sentence and (y) inserting the
following immediately after clause (iii) thereof: “(iv) the aggregate unused
portions of their respective commitments in respect of Series A New Term Loans
and (v) their respective Unused Revolving Credit Commitments at such time;
provided that the aggregate principal amount of Swing Line Advances owing to the
Swing Line Bank and of Letter of Credit Advances owing to the Issuing Bank shall
be considered to be owed to the Revolving Credit Lenders ratably in accordance
with their respective Revolving Credit Commitments.”

ix. A new Exhibit A-3 is hereby added to the Credit Agreement in the form of
Annex I hereto.

 

11. Eligible Assignee. By its execution of this Agreement, each New Term Lender
represents and warrants that it is an Eligible Assignee.

 

12. Notice. For purposes of the Credit Agreement, the initial notice address of
each New Term Lender shall be as contemplated by Section 9.02 of the Credit
Agreement.

 

13. Non-US Lenders. For each New Term Lender that is a Non-US Lender, delivered
herewith to Administrative Agent are such forms, certificates or other evidence
with respect to United States federal income tax withholding matters as such New
Term Lender may be required to deliver to Administrative Agent pursuant to
Section 2.12(e) of the Credit Agreement.

 

14. Recordation of the New Loans. Upon execution and delivery hereof,
Administrative Agent will record the Series A New Term Loans made by New Term
Lenders in the Register.

 

15. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except in accordance with Section 9.01 of the Credit
Agreement.

 

16. Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.



--------------------------------------------------------------------------------

17. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICTS OF
LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAWS OF THE STATE OF NEW YORK.

 

18. Waiver of Jury Trial. Each of the Borrower, the Agents and the New Term
Lenders irrevocably waives all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement, the Series A New Term Loans or the actions of any
Agent or any New Term Lender in the negotiation, administration, performance or
enforcement thereof.

 

19. Jurisdiction, Etc.

i. Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any of the other Loan Documents to which
it is a party, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in any
such New York State court or, to the fullest extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

ii. Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

20. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 

21. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement. Delivery by telecopier or other electronic means of an executed
counterpart of a signature page to this Agreement shall be effective as delivery
of an original executed counterpart of this Agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first
written above.

 

JPMORGAN CHASE BANK, N.A., as New Term Lender

By:  

/s/ John G. Kowalczuk

Name: John G. Kowalczuk Title: Executive Director

COBANK, ACB, as New Term Lender

By:  

/s/ Gloria S. Hancock

Name: Gloria S. Hancock Title: Vice President



--------------------------------------------------------------------------------

NTELOS INC.

By:  

/s/ Michael B. Moneymaker

Name: Michael B. Moneymaker Title: Executive Vice President, Chief Financial
Officer, Secretary and Treasurer NA COMMUNICATIONS, INC. NTELOS CABLE INC.
NTELOS CABLE OF VIRGINIA INC. NTELOS COMMUNICATIONS INC. NTELOS COMMUNICATIONS
SERVICES INC. NTELOS CORNERSTONE INC. NTELOS LICENSES INC. NTELOS MEDIA INC.
NTELOS NETACCESS INC. NTELOS NET LLC NTELOS NETWORK INC. NTELOS OF WEST VIRGINIA
INC. NTELOS PCS INC. NTELOS PCS NORTH INC. R&B CABLE, INC. R&B COMMUNICATIONS,
INC. R&B NETWORK, INC. RICHMOND 20MHZ, LLC ROANOKE & BOTETOURT NETWORK LLC THE
BEEPER COMPANY VIRGINIA RSA 6 LLC VIRGINIA PCS ALLIANCE, L.C. VIRGINIA
TELECOMMUNICATIONS PARTNERSHIP WEST VIRGINIA PCS ALLIANCE, L.C. By:  

/s/ Michael B. Moneymaker

Name: Michael B. Moneymaker Title: Executive Vice President, Chief Financial
Officer, Secretary and Treasurer



--------------------------------------------------------------------------------

Consented to by:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

By:  

/s/ John G. Kowalczuk

Name: John G. Kowalczuk Title: Executive Director



--------------------------------------------------------------------------------

SCHEDULE A

TO JOINDER AGREEMENT

 

Name of Lender

  

Type of Commitment

   Amount

JPMorgan Chase Bank, N.A.

  

New Term Commitment of

Series A

   $ 85,000,000

CoBank, ACB

  

New Term Commitment of

Series A

   $ 40,000,000                 Total: $ 125,000,000          



--------------------------------------------------------------------------------

Annex I

Exhibit A-3 – Form of Series A New Term Note

 

$                                    Dated:                          ,         

FOR VALUE RECEIVED, the undersigned, NTELOS INC., a Virginia corporation (the
“Borrower”), HEREBY PROMISES TO PAY                                          
        or its registered assigns (the “Lender”) for the account of its
Applicable Lending Office (as defined in the Credit Agreement referred to below)
the principal amount of the Series A New Term Loans owing to the Lender by the
Borrower pursuant to the Credit Agreement dated as of August 7, 2009 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein, unless otherwise defined
herein, being used herein as therein defined) among the Borrower, the Subsidiary
Guarantors, the Lender and certain other Lender Parties party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent for the
Lender and such other Lender Parties, on the dates and in the amounts specified
in the Credit Agreement.

The Borrower promises to pay to the Lender or its registered assigns interest on
the unpaid principal amount of the Series A New Term Loans from the date of such
Series A New Term Loans until such principal amount is paid in full, at such
interest rates, and payable at such times, as are specified in the Credit
Agreement.

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent, at the Administrative Agent’s Account, in
same day funds. The Series A New Term Loans owing to the Lender by the Borrower
and the maturity thereof, and all payments made on account of principal thereof,
shall be recorded by the Lender and, prior to any transfer hereof, endorsed on
the grid attached hereto, which is part of this Series A New Term Note;
provided, however, that the failure of the Lender to make any such recordation
or endorsement shall not affect the Obligations of the Borrower under this
Series A New Term Note.

This Series A New Term Note is one of the Notes referred to in, and is entitled
to the benefits of, the Credit Agreement. The Credit Agreement, among other
things, (i) provides for the borrowing of Series A New Term Loans by the Lender
to the Borrower in an amount not to exceed the U.S. dollar amount first above
mentioned, the indebtedness of the Borrower resulting from such Series A New
Term Loans being evidenced by this Series A New Term Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified. The
obligations of the Borrower under this Series A New Term Note and the other Loan
Documents, and the obligations of the other Loan Parties under the Loan
Documents, are secured by the Collateral as provided in the Loan Documents.

This Series A New Term Note shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Series A New Term Note as
of the day and year first above written.

 

NTELOS INC.

By  

 

 

Title:



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Advance

 

Amount of

Principal Paid or

Prepaid

  

Unpaid Principal

Balance

  

Notation

Made

By

                                                 